Name: Commission Regulation (EEC) No 1387/83 of 27 May 1983 on the classification of goods falling within subheading 19.02 B II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 83 Official Journal of the European Communities No L 141 /45 COMMISSION REGULATION (EEC) No 1387/83 of 27 May 1983 on the classification of goods falling within subheading 19.02 B II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of a preparation composed of powdered milk (80 % by weight) and malt extract (20 % by weight), containing not less than 10 % but less than 30 % by weight of reducing sugars (expressed as maltose) derived from malt extract ; Whereas heading No 19.02 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), covers inter alia preparations of malt extract, of a kind used as infant food or for dietetic or culinary purposes ; Whereas heading No 21.07 covers food preparations not elsewhere specified or included ; Whereas the product in question has the characteris ­ tics of a malt-based preparation falling within sub ­ heading 19.02 B ; whereas, because the product in question contains less than 30 % by weight of redu ­ cing sugars (expressed as maltose) derived from malt extract, it cannot be classified in subheading 19.02 B I ; whereas, consequently, it must be classified in sub ­ heading 19.02 B II ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The preparation composed of powdered milk (80 % by weight) and malt extract (20 % by weight) containing not less than 10 % but less than 30 % by weight of reducing sugars (expressed as maltose) derived from malt extract, shall be classified in the Common Customs Tariff under subheading : 19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other : II . Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 172, 22. 7 . 1968 , p. 1 . (3 OJ No L 72, 18 . 3 . 1983 , p. 3 .